Citation Nr: 0306647	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  03-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post operative 
Morton's disease, 2nd metatarsal, right foot, currently 
evaluated as 30 percent disabling.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1971, from April 1971 to April 1975 and from March 1982 to 
September 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in January 2003.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as post operative Morton's Disease, 2nd 
metatarsal, right foot, is manifested by subjective 
complaints of almost constant pain and objective evidence of 
mild to moderate discomfort and use of a cane and shoe 
inserts, but without evidence of loss of use of the right 
foot.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected post 
operative Morton's Disease, 2nd metatarsal, right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  The January 2003 statement of the case informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The April 2002 rating decision continued service-connection 
for post operative Morton's Disease, 2nd metatarsal, right 
foot at a 10 percent disability rating.  A subsequent rating 
decision in December 2002 increased the rating to 30 percent, 
effective from May 14, 2001, the date the claim was filed 
with the RO.  However, this action did not constitute a full 
grant of the benefit sought, and the issue remains in 
appellate status.  The present appeal involves the veteran's 
claim that the severity of his service-connected post 
operative Morton's Disease, 2nd metatarsal, right foot 
warrants a higher disability rating.  After reviewing the 
totality of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent at this time.

The record reveals that the veteran injured his right foot 
and underwent two foot operations in service.  By way of a 
July 1986 rating decision, he was granted service connection 
at a 10 percent disability rating for post operative Morton's 
Disease, 2nd metatarsal, right foot, under Diagnostic Code 
5279.  In April 2002 he filed a claim for an increased rating 
and was granted a 30 percent disability rating for his 
service-connected right foot disorder under Diagnostic Code 
5284.  Diagnostic Code 5284 states that a severe foot injury 
warrants a 30 percent disability rating.  A 40 percent rating 
is not warranted unless there is actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002). 

The veteran underwent VA examination in January 2002.  During 
this examination, the veteran complained of on and off pain 
of the right foot with flare-ups when he stands or walks 
extensively.  He explained that the severity, frequency and 
duration of the flare-ups depends on how long he stands and 
how frequently he does it.  He reported that he does not use 
crutches, a brace, a cane, corrective shoes, inserts or 
braces.  Upon physical examination, the right foot operated 
without any loss of function.  The right foot had 
metatarsophalangeal joint flexion of 22 degrees, extension at 
12 degrees, DIP flexion at 38 degrees, extension at 4 
degrees, and POP flexion at 28 degrees and extension at 0 
degrees.  There was no pain on motion during the examination.  
Edema, painful motion, weakness and tenderness were not 
noted.  The examiner's diagnosis was status post removal of 
neuroma, right foot between the third and fourth metatarsal 
space, mild to moderate postoperative discomfort.

The veteran has alleged that the VA examiner did not 
accurately portray the symptoms of his right foot condition.  
The veteran specifically alleges that he has almost constant 
right foot pain and that he does use a cane and was issued 
inserts for his shoes.  The veteran also submitted a copy of 
a State of Nevada application for Disabled Veteran license 
plates which appears to be signed by a VA physician in 
October 2001 and which notes that the veteran cannot walk two 
hundred feet without stopping to rest and cannot walk without 
the use of a brace, cane, crutch, wheelchair, or other 
device.

In sum, the medical evidence of record demonstrates that the 
veteran currently suffers from residuals of a foot injury 
which are severe.  Therefore, a 30 percent rating is 
warranted.  However, there is no medical evidence of record 
to suggest that the veteran has experienced loss the use of 
his right foot.  In this regard, the Board notes that for 
special monthly compensation purposes, loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee, with 
the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function such as balance and propulsion.  See 38 C.F.R. 
§ 3.350(a)(2).  For purposes of the present increased rating 
claim, the Board believes that this regulation offers some 
guidance as to what constitutes loss of use of a foot.  
Despite the veterans contentions to the contrary, the January 
2002 VA examination report documents normal gait.  While it 
may be true that after a certain distance the right foot 
disability is productive of more severe symptoms, the Board 
is unable to find that there is actual loss of function of 
the foot to the extent that there is loss of use of the foot.  
Therefore, a 40 percent rating is not warranted.  

In sum, the Board finds that the currently assigned 30 
percent rating for post operative Morton's Disease, 2nd 
metatarsal, right foot contemplates the current degree of 
disability under applicable scheduler criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

